13 N.Y.3d 922 (2010)
895 N.Y.S.2d 301
BARBARA STEWART, as Executor of ARCHIBALD STEWART, Deceased, Respondent,
v.
GUY E.C. MAITLAND et al., Appellants, et al., Defendants.
Mo. No. 2009-1086
Court of Appeals of New York.
Submitted October 5, 2009.
Decided January 12, 2010.
Motion, insofar as defendants Maitland and Guida seek leave to appeal, dismissed upon the ground that as to these defendants, *923 the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as defendants International Registries, Inc. and Oban, LLC seek leave to appeal, denied.